Case 2:20-cv-01494-KM-JBC Document 1-28 Filed 02/12/20 Page 1 of 2 PageID: 2923




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 ZIPIT WIRELESS, INC.,

               Plaintiff,
                                                         CIVIL ACTION FILE
        v.
                                                         NO. ____________________
 LG ELECTRONICS U.S.A., INC.,

               Defendant.                                Jury Trial Demanded




    PLAINTIFF’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Zipit

 Wireless, Inc. (“Plaintiff”) states that:

       1.     Plaintiff is a company organized and existing under the laws of the

 State of Delaware;

       2.     Plaintiff has no parent corporation; and

       3.     No publicly held corporation owns 10% or more of Plaintiff.
Case 2:20-cv-01494-KM-JBC Document 1-28 Filed 02/12/20 Page 2 of 2 PageID: 2924




 Respectfully submitted, this 12th day of February, 2020.


                                              HERMAN JONES LLP

                                              /s/ Serina M. Vash
                                              Serina M. Vash
                                               (NJ Bar. No. 041142009)
                                              HERMAN JONES LLP
                                              153 Central Avenue #131
                                              Westfield, NJ 07090
                                              Telephone: (862) 250-3930
                                              Telephone: (404) 504-6516
                                              Facsimile: (404) 504-6501
                                              Email: svash@hermanjones.com

                                              Stephen R. Risley
                                              (pro hac vice application to be filed)
                                              KENT & RISLEY LLC
                                              5755 North Point Parkway, Suite 57
                                              Alpharetta, GA 30022
                                              Telephone: (404) 585-2101
                                              Facsimile: (678) 389-9402
                                              Email: steverisley@kentrisley.com

                                              Cortney S. Alexander
                                              (pro hac vice application to be filed)
                                              KENT & RISLEY LLC
                                              5755 North Point Parkway, Suite 57
                                              Alpharetta, GA 30022
                                              Telephone: (404) 855-3867
                                              Facsimile: (770) 462-3299
                                              Email:cortneyalexander@kentrisley.c
                                              om

                                              Attorneys for Plaintiff
                                              Zipit Wireless, Inc.
